DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 8/18/2021 is acknowledged.

Claims 1-3, 5, 6, 8-11, 16, 17, 19-22, 25-32, 34, 35, and 38-48 are pending.

Claims 38-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2021.

Claims 1-3, 5, 6, 8-11, 16, 17, 19-22, 25-32, 34, 35 are examined herein.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 29 recite “wherein all or substantially all of the nucleotides are modified . . .” The term “substantially” is relative and the specification does not provide any readily apparent definition of substantially such that one in the art would know what is considered “substantially”. As the claim now stands one in the art would be required to make assumptions as to what level of modification would be considered “substantial”.
Claim 31 recites sequences that comprise undefined characters. It is noted that claims 29 and 30 recite definitions for the characters, however one in the art would need to assume that the same definitions apply to the characters in claim 31.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 29, and 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims recite sequences which do not further limit the invention Each of these claims depend from Claim 1. Claim 1 recites “an antisense comprising at least 16 consecutive nucleotides differing by 0 or 1 nucleotides . . . of SEQ ID NO:6” [Emphasis added]. Each of SEQ ID NO:7-9 differ by 2 nucleotides.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-10, 16, 17, 20-22, 25, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ollmann et al (US20190309306).
.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Ollmann et al have taught siRNA compounds targeting ASGR1 and comprise at least 16 nucleotides and differ by 0 or 1 nucleotide compared to the instant SEQ ID NO:6 as well as SEQ ID NO:8. See SEQ ID NOS:1151, 1152, 2654, and 2655. It has been taught to utilize nucleotide modifications. It has been disclose the use of inosine and inverted abasic residues. It has been taught the use of conjugates including N-acetyl-galactosamine containing moieties which can be conjugated to the 5’ or 3’ end of the sense strand. It is also taught the use of pharmaceutical carriers. The specific sequences of the invention are all based on SEQ ID NO:6 and sense strands thereof where Ollmann et al have disclosed the use of various lengths and the use of overhangs which clearly render the recited sequences obvious since overhangs can be of any sequence and the use of various sizes lends to differences at the ends of the recited sequences compared to the prior art, for example. The various recited sequences containing specified modifications and use of inosine are obvious as well since Ollmann et al have taught the use of the same modifications where the modifications are used in the instant invention for the same reasons taught in the prior art such as nuclease stability and enhanced RNAi function, for example. The recited modifications do not provide any readily recognizable unexpected properties. While the entire reference is relevant and relied upon, applicant is directed to paragraphs 7, 8, 11, 13, 33, 37, 39, 40, 44, 54-60, 65, 67, 86, 90, 91-93, 107-148, and 157, and the claims.
Ollmann et al do not specifically teach the recited NAG25 and NAG37 moieties recited in the claims. The recited NAG25 and NAG37 are N-acetyl-galactosamine containing conjugate 
Melquist et al have clearly taught the same NAG25 and NAG37 moieties for use with siRNA where they are taught to enhance siRNA delivery, for example.
Snead et al have taught the use of  2’,3’-seco-nucleotides in siRNA compounds and there benefits for siRNA inhibition function.
One of ordinary skill would clearly be motivated to utilize well know modifications and conjugates available to them especially in view of their known benefits. One in the art would also have utilized any of a number of overhangs sequences and siRNA lengths since this was all taught by the prior art. The prior art clearly provided siRNA compounds that target the same exact region as the recited SEQ ID NO:6.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed. 


The following prior art made of record and not relied upon, but is considered pertinent to applicant's disclosure. US20190256849 also discloses the specifically recited “NAG” moieties of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635